DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2017-110435, filed on 06/02/2017 was received with the present application.

Claim Objections

Claims 13-15 are objected to because of the following informalities that requires appropriate corrections:
In claim 13, line 3, the limitation “adjacent elements” should read “adjacent transmission belt elements”.
In claim 13, line 4, the limitation “adjacent elements” should read “adjacent transmission belt elements”.
In claim 14, line 3, the limitation “a center of an element” should read “a center of each transmission belt
In claim 15, line 5, the limitation “the pillar portions of the elements” should read “the pair of pillar portions of the plurality of elements”.
In claim 15, line 7, the limitation “the elements” should read “the plurality of elements”.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 limitation “an amount of stress that acts on a center portion of the ring is equal to or less than four times an amount of stress that acts on an end portion of the ring” (in lines 1-3) renders the claim vague and indefinite.  It is unclear what structure is being claimed.  It is unclear what type of “stress” is being referred to in the claim. That is, is the “amount of stress” referring to the compression amount of the ring, tensile forces acting on the ring, bending/ flexing amount the ring, friction between the ring and the saddle surface of the transmission belt element, transverse bending stress on the ring, longitudinal bending stress on the ring, or another type of stress/ combination of forces that is experienced by the rind during the operation of the 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Smeets et al. (U.S. PGPUB 2002/0137585A1 hereinafter referred to as “Smeets”).

In regards to claim 8, Smeets teach (Figures 1 and 6-10) a transmission belt element (element 5 illustrated in figure 6) comprising: a trunk portion (lower element part of the element 5, which include the saddle surface 8, the rocking edge 9, the inclined face 19, the step 22, the recessed part 23, the inner edge 24) having a saddle surface (saddle surface 8) that is in contact with a ring (carrier 4, which is formed by a set of nested endless thin metal bands/ rings 7) of a transmission belt (belt 3) wound around a primary pulley (pulley 1) and a secondary pulley (pulley 2) of a continuously variable transmission (continuously variable transmission/ CVT illustrated in figures 1 and 7-8); a pair of pillar portions (radially outwardly extending limbs 10 and 11) extending from the trunk portion (lower element part of the element 5) so as to be positioned on both sides of the saddle surface (left and right sides of the saddle surface 8) in a width direction; and the saddle surface (saddle surface 8) being a convex surface (paragraph 0053 disclose and figure 6 clearly illustrate, the saddle surface 8 having a convex shape/ profile) that is formed by an elliptic arc (as illustrated in the modified figure 6 below, the convex shape/ profile of the saddle surface 8 can produce an elliptical arc having a transvers diameter in the width direction that is considerably larger than its radial diameter in the height direction); wherein, said elliptical arc (arc of the ellipse created by the convex shape/ profile of the saddle surface 8 as illustrated in the modified figure 6 below) can define a long diameter "a" (transvers diameter of the ellipse in the width direction as indicated in the modified figure 6 below) and a short diameter "b" (radial diameter of the ellipse in the height direction as indicated in the modified figure 6 below) (see also paragraphs 0053-0056, 0061, and 0080-0091). Yet, Smeets fail to explicitly reveal the exact dimension of the elliptical arc (arc of the ellipse created by the convex shape/ profile of the saddle surface 8 as illustrated in the modified figure 6 above) formed by the convexly shaped saddles surface (saddle surface 8), the exact dimension of the 
However, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to adjust the arcuate dimensions (i.e. long and short diameters) of the elliptical arc forming the convexly shaped saddles surface on Smeets’ transmission belt element in a manner that satisfy b/a ≤ 0.015 (especially since the long diameter “a” of the elliptical arc depicted in the modified figure 6 below is considerably larger than the short diameter “b” of said elliptical arc; which would result in b/a being a substantially small value), so that optimal structural and performance characteristics of the transmission belt is achieved. That is, through routine testing/ experimental methods used in the art (i.e. computerized modeling, finite-element structural analysis, and/ or other known structural analysis techniques commonly employed in the art) and based on preferred structural and/ or performance constraints of the transmission belt, one of ordinary skill in the art would have recognize that favorable stress and friction reduction characteristics can be obtained by forming/ shaping the saddle surface of the transmission belt element using an elliptical arc with a long diameter and a short diameter that stratify b/a ≤ 0.015. As the continuously variable transmission operates, the transmission belt is subjected to various tensile stress and flexing forces; which causes the ring of said transmission belt to displace along the saddle surface of a given transmission belt element in the width direction, and also leading the ring to bend/ flex/ compress. These conditions will result in both the ring and the saddle surface of the transmission belt element being exposed to undesirable amount of frictional forces, tensile stress, bending, and/ or other damaging stress forces. Thus, it’s advantageous to set the long and short diameters of the elliptic arc defined by the convexly shaped saddle surface of the transmission belt element 

    PNG
    media_image1.png
    469
    829
    media_image1.png
    Greyscale


In regards to claims 9-11, Smeets teach all intervening claim limitations as shown above. In addition, as detailed in the claim 8 rejection statement above, Smeets teach (Figures 1 and 6-10) the saddle surface (saddle surface 8) of the transmission belt element (element 5 illustrated in figure 6) being a convex surface (paragraph 0053 disclose and figure 6 clearly illustrate, the saddle surface 8 having a convex shape/ profile) formed by an elliptic arc (arc of the ellipse created by the convex shape/ profile of the saddle surface 8 as illustrated in the modified figure 6 above) that includes a long diameter "a" (transvers diameter of the ellipse in the width direction 

In regards to claim 14, Smeets teach all intervening claim limitations as shown above. Smeets teach (Figures 1 and 6-10), a long axis (axis extending in a width direction between the two end points/ sides of the ellipse as indicated in the modified figure 6 above) of the elliptic arc (arc of the ellipse created by the convex shape/ profile of the saddle surface 8 as illustrated in the modified figure 6 above) extending in the width direction, and a short axis (axis extending 

In regards to claim 15, Smeets teach (Figures 1 and 6-10) a transmission belt (belt 3) that is wound around a primary pulley (pulley 1) and a secondary pulley (pulley 2) of a continuously variable transmission (continuously variable transmission/ CVT illustrated in figures 1 and 7-8), the transmission belt (belt 3) comprising: a plurality of elements (elements 5 illustrated in figure 6); each including a trunk portion (lower element part of the element 5, which include the saddle surface 8, the rocking edge 9, the inclined face 19, the step 22, the recessed part 23, the inner edge 24) having a saddle surface (saddle surface 8), and a pair of pillar portions (radially outwardly extending limbs 10 and 11) extending from the trunk portion (lower element part of the element 5) so as to be positioned on both sides of the saddle surface (left and right sides of the saddle surface 8) in a width direction; a ring (carrier 4, which is formed by a set of nested endless thin metal bands/ rings 7) disposed between the pair of pillar portions (radially outwardly extending limbs 10 and 11) so as to be in contact with the saddle surface (saddle surface 8); and each of the saddle surfaces (saddle surfaces 8) of the plurality of elements (elements 5 illustrated in figure 6) being a convex surface (paragraph 0053 disclose and figure 6 clearly illustrate, the saddle surface 8 having a convex shape/ profile) that is formed by an elliptic arc (as illustrated in the modified figure 6 above, the convex shape/ profile of the saddle surface 8 can produce an elliptical arc having a transvers diameter in the width direction that is considerably larger than its 
Nevertheless, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to adjust the arcuate dimensions (i.e. long and short diameters) of the elliptical arc forming the convexly shaped saddles surface on each element in Smeets’ transmission belt in a manner that satisfy b/a ≤ 0.015 (especially since the long diameter “a” of the elliptical arc depicted in the modified figure 6 below is considerably larger than the short diameter “b” of said elliptical arc; which would result in b/a being a substantially small value), so that optimal structural and performance characteristics of the transmission belt is achieved. That is, through routine testing/ experimental methods used in the art (i.e. computerized modeling, finite-element structural analysis, and/ or other known structural analysis techniques commonly employed in the art) and based on preferred structural and/ or performance constraints of the transmission belt, one of ordinary skill in the art would have recognize that favorable stress and friction reduction characteristics can be obtained by forming/ shaping the saddle surface of each element using an elliptical arc with a . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Smeets, in view of Tran et al. (European Patent Application EP1544502A1 hereinafter referred to as “Tran”).

 In regards to claim 12, Smeets teach all intervening claim limitations as shown above. However, Smeets make no mention of the stress acting on a center portion of the ring (widthwise center section of the carrier 4) being equal to or less than four times the stress that acts on an end portion of the ring (left and right ends of the carrier 4 that is proximate to the radially outwardly extending limbs 10 and 11 correspondingly).
Whereas, Tran teach (Figures 1-3) a transmission belt element (cross element 30 illustrated in figures 2-3) comprising a trunk portion (base portion of the cross element 30, which includes the saddle surface/ contact face 31, the transversely oriented side face 32, the concavely recessed surface part 34, and the transition surface parts 35 & 36) having a saddle surface (saddle surface/ contact face 31) that is in contact with a ring (tensile means 20, which is composed of radially nested relatively thin continuous bands 21) of a transmission belt (drive belt 1) wound around a primary pulley (pulley 4) and a secondary pulley (pulley 5) of a continuously variable transmission (continuously variable transmission/ CVT illustrated in figure 1); wherein, the saddle surface (saddle surface/ contact face 31) being a convex surface that is formed by an elliptic arc (paragraph 0021 in the EP1544502A1 provided with this office action disclose, the 2 at most, while the transverse bending stress “σT” or the compressive stress at the widthwise central section of the tensile means 20 being approximately 50 N/mm2; therefore, said compressive stress/ transverse bending stress “σT” at the widthwise central section of the tensile means 20 is less than four times said compressive stress/ transverse bending stress “σT” at the lateral sides of the tensile means 20. Similarly, graph in figure 3 also illustrate, the longitudinal bending stress “σL” at the lateral sides of the tensile means 20 being 90 N/mm2 at most, while the longitudinal bending stress “σL” at the widthwise central section of the tensile means 20 being approximately 290 N/mm2; therefore, said longitudinal bending stress “σL” at the widthwise central section of the tensile means 20 is less than four times said 
Consequently, based on the teachings in Tran’s disclosure, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention that the elliptic arc forming the convexly curved saddle surface on Smeets’ transmission belt element would result in the amount of stress acting on the center portion of the ring in the transmission belt being less than four times the amount of stress acting on the end portions of said ring. Shaping or optimizing the convexly curved surface of saddle surface on a transmission belt element in a transmission belt using an elliptic arc is beneficial in reducing the contact stresses produced between said saddle surface the ring in said transmission belt (see also paragraph 0007 in the EP1544502A1 provided with this office action). Thereby, reducing any adverse stress forces (i.e. compressive, tensile, bending/ flexing, and/ or frictional) received by both the ring and the transmission belt element; which will prolong the lifespan of the ring and the transmission belt element, while improving the transmission belt performance.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Smeets, in view of Bransma (U.S. PGPUB 2018/0023664A1).

In regards to claim 13, Smeets teach all intervening claim limitations as shown above. Smeets teach (Figures 1 and 6-10), transmission belt element (element 5 illustrated in figure 6) additionally comprising a rocking edge portion (rocking edge 9) that is formed on a front face (front face 20); wherein, the rocking edge portion (rocking edge 9) is a curved surface (paragraph 0052 disclose, the rocking edge 9 being formed as a tilting zone with a curvature in radial 
Bransma however teach (Figures 1 and 5-7) a transmission belt element (transverse segment 32 illustrated in figure 7) comprising a trunk portion (base portion 34) having a saddle surface (bearing surface 42) that is in contact with a ring (endless carrier 31) of a transmission belt (pushbelt 3), a pair of pillar portions (pillar parts 44) extending from said trunk portion (base portion 34) so as to be positioned on both sides of the saddle surface (left and right sides of the bearing surface 42) in a width direction (width direction ‘W’), and a rocking edge portion (tilting edges 18) that is formed on a front face (first main body surface 38) of said transmission belt element (pushbelt 3); the rocking edge portion (tilting edges 18) being a curved surface (paragraphs 0033 and 0043 disclose, the tilting edges 18 being in the shape of a convexly curved surface with a convex curvature ‘Rte’) that includes a contact line (line of contacts CS, CRX, or CRN) at which adjacent transmission belt elements (two directly adjacent transverse segments 32) are in contact with each other and which serves as a fulcrum of rotation of the adjacent 
Accordingly, using the suggestion in Bransma reference, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Smeets’ transmission belt element by providing said transmission belt element with a rocking edge portion having an upper end portion that outwardly extends beyond the outer side of the saddle surface in a radial direction and an lower end portion the inwardly extends beyond the inner side of the saddle surface in a radial direction (in other words, to increase the inner and outer radial extent of the rocking edge portion in a radial direction). Such a modification would drastically improve the pivoting characteristics between two adjacent transmission belt elements in the transmission belt as said transmission belt elements travel in a curved trajectory around the primary and the secondary pulley of the continuously variable transmission; thereby, increasing the overall flexibility of the transmission belt. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/R.J.D./Examiner, Art Unit 3654                                          /MICHAEL R MANSEN/                                                                                  Supervisory Patent Examiner, Art Unit 3654